Citation Nr: 1534469	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  07-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In April 2009 the Veteran testified at a video hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2015, the Board requested a Veterans Health Administration (VHA) medical opinion on the issue of service connection for hypertension.  In June 2015, the requested VHA opinion was received by the Board.  In June 2015, the Veteran was provided with a copy of the VHA opinion.  He subsequently submitted a July 2015 brief in response to the medical expert opinion.   


FINDING OF FACT

The Veteran's currently diagnosed hypertension is aggravated by the service-connected PTSD disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to the service-connected PTSD disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension, a cardiovascular disease, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran has been granted service connection for PTSD and diabetes mellitus.  The Veteran contends that his currently diagnosed hypertension is caused or aggravated by his service-connected PTSD and/or diabetes mellitus disabilities.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence weighs in favor of a finding that the Veteran's hypertension is aggravated by the service-connected PTSD disability.

The evidence includes VA treatment records which indicate that the Veteran was diagnosed with hypertension in 1994.  

At an April 2006 VA diabetes examination, it was noted that the Veteran was diagnosed with diabetes in 2002.  The examiner stated that while the Veteran's myocardial infarction pre-dated his diabetes diagnosis, the diabetes could have been present for a few years prior to the diagnosis and could have contributed to his cardiovascular development.

At a September 2006 VA heart examination, the examiner noted that the Veteran's coronary artery disease was likely related to hyperlipidemia, hypertension, and diabetes mellitus.  The examiner essentially stated that, due to a lack of service treatment records for review, it was mere speculation to state whether the Veteran's hypertension was related to service.

At a May 2008 VA examination, the examiner stated that the Veteran's hypertension was not secondary to his diabetes mellitus.  The examiner essentially noted that the Veteran's hypertension had its onset at least five years prior to the diabetes.

At a February 2010 VA examination, the examiner stated that the Veteran's hypertension was not related to service because there was no evidence demonstrating that the he was diagnosed with hypertension while in service.  In a May 2011 addendum opinion, the examiner indicated that the Veteran's hypertension was not related to or secondary to his service-connected PTSD disability.  The examiner explained that essential hypertension was a disease with a specific etiology, pathogenesis, and pathology and was not caused by or secondary to any other condition such as PTSD.  A specific opinion as to whether hypertension was aggravated by the service-connected PTSD disability was not provided.  

In an October 2014 VA medical opinion, the examiner stated that the Veteran's diabetes was well-controlled and it was "not likely" that it had aggravated his hypertension.  Further, the examiner noted that the Veteran's hypertension was well-maintained on medication.  Accordingly, the VA examiner opined that it was less likely that the Veteran's service-connected conditions aggravated his hypertension.  An opinion as to whether hypertension was aggravated by the service-connected PTSD disorder was not provided.  

The Veteran's representative has referenced medical articles suggesting a possible relationship (causal or aggravating) between mental disorders and cardiovascular disease (CVD).  Specifically, the Veteran's representative referenced the Cecil Textbook of Medicine (22d Edition, 2004), p. 253, which was quoted as stating the following:

"Psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support, have been associated with the occurrence or recurrence of CVD.  In addition, measures of cardiovascular physiologic reactivity have been correlated with CVD outcomes."

Additionally, the Veteran's representative noted that in the article titled Post-traumatic Stress Disorder and Cardiovascular Disease, 2011, published in The Open Cardiovascular Medicine Journal, the author stated, in part, "This review of the published literature highlights evidence from epidemiologic and clinical studies that persons with PTSD are at increased risk of cardiovascular disease including coronary artery heart disease and possibly stroke."  In closing, the article was quoted as stating the following: 

"In conclusion, persons with PTSD have been reported to have an increased risk of hypertension, hyperlipidemia, obesity, and cardiovascular disease.  Such persons have been observed to have an increased risk of coronary artery disease and possibly thrombolic stroke.  The reported link between PTSD and hypertension and other cardiovascular risk factors may partly account for the observed associations between PTSD and heart disease."

Further, the Veteran's representative noted medical literature which appears to demonstrate some connection between insulin resistance and the development of hypertension in individuals diagnosed with diabetes mellitus.  The Veteran's representative specifically noted that The American Heart Association and Ärnlöv et al. concluded that "There are several mechanisms by which impaired insulin sensitivity may predispose to hypertension.  Experimental data suggest that insulin resistance and compensatory hyperinsulinemia can increase BP through effects on the renin-angiotensin-aldosterone system, the vascular smooth muscle cell membrane, smooth muscle proliferation, increased sympathetic tone, and through effects of insulin on sodium retention.  A potential causal link between insulin sensitivity and BP is also suggested by the observation that insulin-sensitizing agents (thiazolidinedione) can lower BP....In our large, community-based sample of nonhypertensive individuals, impaired insulin sensitivity predicted hypertension incidence and BP tracking."  See (Johan Ärnlöv, MD, PhD; Michael J. Pencina, PhD; Byung-Ho Nam, PhD; James B. Meigs, MD; Caroline S. Fox, MD, MPH; Daniel Levy, MD; Ralph B. D'Agostino, MD; Ramachandran S. Vasan, MD. Relations of Insulin Sensitivity to Longitudinal Blood Pressure Tracking Variations with Baseline Age, Body Mass Index, and Blood Pressure. Circulation. 2005; 112:1719-1727; originally published online September 12, 2005).  Also referenced were Grainger & Allison's Diagnostic Radiology, 5th edition and Duthie: Practice of Geriatrics, 4th edition

Based on the evidence of record, the Board requested a clarifying medical opinion to assist in determining whether the Veteran's currently diagnosed hypertension was caused or aggravated by the service-connected PTSD and/or diabetes mellitus disabilities.  A VHA medical opinion was obtained in June 2015 from Dr. J.M., an internal medicine specialist.  After review of all the evidence of record, Dr. J.M. stated that, while hypertension often co-existed in patients with PTSD and diabetes, there was no direct evidence that hypertension was caused by PTSD or diabetes mellitus.

However, Dr. J.M. also stated that hypertension had long been recognized as a dysregulation (hypertonicity) of the sympathetic nervous system.  Indeed, medications used to treat hypertension (e.g., prazocin) had been shown to reduce nightmares and irritability associated with PTSD.  Furthermore, the published literature cited by the Veteran indicating that "Psychosocial factors such as anger, anxiety, depression, hostility, etc. have been associated with the occurrence or recurrence of CVD (cardiovascular disease)."  Taken together, Dr. J.M. opined that it was "reasonable to conclude that hypertension, is as likely as not, aggravated by PTSD." (Emphasis in original).  

Based on the foregoing evidence, the Board finds that service connection for hypertension is warranted.  The June 2015 VHA medical examiner opined that the Veteran's hypertension is aggravated by the service-connected PTSD disability.  Accordingly, the requirements for service connection under 38 C.F.R. § 3.310 are met, and the claim of service connection for hypertension is granted.  The Board notes that a discussion as to whether the Veteran's hypertension is caused or aggravated by the service-connected diabetes disability is not warranted as service connection has been established under the theory of aggravation by the PTSD disability.

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of service connection for hypertension based on aggravation.  All reasonable doubt has been resolved in favor of the Veteran in rendering this decision.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for hypertension as secondary to the service-connected PTSD disability is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


